Citation Nr: 9913750	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
ankle disorder.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1989 to May 
1993.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The claim was subsequently transferred to the 
Montgomery, Alabama, RO.  



REMAND

The Board notes that a statement of the case was issued on 
the matter on appeal in February 1996.  The Board also notes 
that subsequent to this, in March 1996, the appellant 
underwent a VA orthopedic examination which indicates the 
nature and severity of his right ankle disorder.  The 
evidence of record does not indicate that a subsequent rating 
action or statement of the case was issued, taking into 
consideration the findings of the March 1996 VA orthopedic 
examination.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should readjudicate the claim 
on appeal, taking into consideration the 
March 1996 VA examination, as well as any 
other additional evidence that may be 
presented.  

2.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case, and provide the 
appellant with a reasonable period of 
time within which to respond thereto.  

The claims file should then be returned to the Board, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









